
	

115 HR 3990 RH: National Monument Creation and Protection Act
U.S. House of Representatives
2017-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 840
		115th CONGRESS2d Session
		H. R. 3990
		[Report No. 115–1081]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2017
			Mr. Bishop of Utah (for himself, Mr. Lamborn, Mr. McClintock, Mr. Gosar, Mr. LaMalfa, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Natural Resources
		
		December 19, 2018Additional sponsors: Mr. Young of Alaska,  Mr. Stewart, Mr. Curtis, and Mr. Williams
			December 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on October 6, 2017
		
		
			
		
		A BILL
		To amend title 54, United States Code, to reform the Antiquities Act of 1906, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the National Monument Creation and Protection Act or the National Monument CAP Act. 2.Limitation on size; clarification of eligible objectsSection 320301 of title 54, United States Code, is amended—
 (1)in subsection (a), by striking historic landmarks, historic and prehistoric structures, and other objects of historic or scientific interest and inserting object or objects of antiquity;
 (2)in subsection (b), by striking confined to the smallest area compatible with the proper care and management of the objects to be protected and inserting in accordance with the limitations outlined in subsections (e), (f), (g), and (h); and
 (3)by adding at the end the following:  (e)Limitation on size of national monumentsExcept as provided by subsections (f), (g), and (h), after the date of the enactment of this subsection, land may not be declared under this section in a configuration that would create a national monument—
 (1)that is more than 640 acres; and (2)whose exterior boundary is less than 50 miles from the closest exterior boundary of another national monument declared under this section.
 (f)Exception for monuments of less than 5,000 acresSubsection (e) shall not apply to the designation of a national monument under this section if the national monument so designated—
 (1)would be less than 5,000 acres; (2)would have all exterior boundaries 50 miles or more from the closest exterior boundary of another national monument declared under this section; and
 (3)has been reviewed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by the Secretary of the Interior or the Secretary of Agriculture, as appropriate.
						(g)Exception for monuments of 5,000 acres and up to 10,000 acres
 (1)In generalSubsection (e) shall not apply to the designation of a national monument under this section if the national monument so designated—
 (A)would be at least 5,000 acres but not more than 10,000 acres; and (B)would have all exterior boundaries 50 miles or more from the closest exterior boundary of another national monument declaration under this section.
 (2)Other requirementA monument described in this subsection shall be subject to the preparation of an environmental assessment or environmental impact statement as part of a review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The choice of environmental review document shall be within the discretion of the Secretary of the Interior or the Secretary of Agriculture, as appropriate.
 (h)Exception for monuments 10,000 acres and up to 85,000 acresSubsection (e) shall not apply to the designation of a national monument under this section if the national monument so designated—
 (1)would be at least 10,000 acres but not more than 85,000 acres; (2)would have all exterior boundaries 50 miles or more from the closest exterior boundary of another national monument declaration under this section; and
 (3)has been approved by the elected governing body of each county (or county equivalent), the legislature of each State, and the Governor of each State within whose boundaries the national monument will be located (and the Governor of each such State has transmitted a copy of each such approval to the President).
						(i)Exception for emergency designation
 (1)In generalSubsection (e) shall not apply to the designation under this section of a national monument of any acreage amount if designation is made to prevent imminent and irreparable harm to the object or objects of antiquity to be protected by the designation.
 (2)One year limitationA national monument designation under this subsection shall terminate on the date that is one calendar year after the date of the designation.
 (3)One time designationLand designated as a national monument under this subsection— (A)may only be so designated one time; and
 (B)may not also be permanently designated as a national monument under this section. (4)Rights and UsesLand designated as a national monument under this subsection shall remain subject to—
 (A)valid existing rights; and (B)uses allowed on the day before such designation under an applicable Resource Management Plan or Forest Plan.
 (j)Presidential authority To reduce size of declared monumentsThe President may— (1)reduce the size of any national monument declared under this section by 85,000 acres or less; or
 (2)reduce the size of any national monument declared under this section by more than 85,000 acres only if the reduction—
 (A)has been approved by the elected governing body of each county (or county equivalent), the legislature of each State, and the Governor of each State within whose boundaries the national monument will be located (and the Governor of each such State has transmitted a copy of each such approval to the President); and
 (B)has been reviewed under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by the Secretary of the Interior or the Secretary of Agriculture, as appropriate.
 (k)Non-Federally owned propertyAfter the date of the enactment of this subsection, land may not be declared as a national monument under this section in a configuration that would place non-federally owned property within the exterior boundaries of the national monument without the express written consent of the owners of that non-federally owned property.
 (l)Effect of declaration on federal fundsNo declaration under this section shall be construed to increase the amount of Federal funds that are authorized to be appropriated for any fiscal year.
 (m)Water rights associated with a declarationWater rights associated with a declaration under this section— (1)may not be reserved expressly or by implication by a declaration under this section; and
 (2)may be acquired for a declaration under this section only in accordance with the laws of the State in which the water rights are based.
 (n)DefinitionsFor the purposes of this section: (1)Declaration; declaredThe terms declaration and declared shall only include the creation or expansion of a national monument under this section.
 (2)LandThe term land shall not include submerged land or water. (3)Object or objects of antiquity (A)The term object or objects of antiquity means—
 (i)relics; (ii)artifacts;
 (iii)human or animal skeletal remains; (iv)fossils (other than fossil fuels); and
 (v)certain buildings constructed before the date of the enactment of this subsection. (B)The term object or objects of antiquity does not include—
 (i)natural geographic features; and (ii)objects not made by humans, except fossils (other than fossil fuels) or human or animal skeletal remains..
			
	
		December 19, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
